Case 2:15-cr-00115-SPC-MRM Document 550 Filed 09/29/20 Page 1 of 4 PageID 10608




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 v.                                                               CASE NO.: 2:15-cr-115-FtM-38MRM

 JAVIER M. VILLAR


                                         OPINION AND ORDER1

         Before the Court is pro se Defendant Javier Villar’s Motion for Compassionate

 Release (Doc. 542) and the Government’s response in opposition (Doc. 544). For the

 below reasons, the Court denies the motion.

         Three years ago, the Court sentenced Defendant to 200 months’ imprisonment for

 heroin offenses. (Doc. 404). Defendant is fifty-one years old and set to be released on

 November 21, 2029. (Doc. 544). He now moves to reduce his sentence to time served

 under 18 U.S.C. § 3582(c)(1)(A)(i) because of his heightened vulnerability during the

 COVID-19 pandemic constitutes “extraordinary and compelling” circumstances. (Doc.

 542). Defendant says his asthma and emphysema place him in a high-risk category for

 serious complications should he contract the coronavirus present at his prison. For its

 part, the Government says that Defendant has already contracted COVID-19 and

 recovered. (Doc. 544 at 2). Even so, it argues the 18 U.S.C. § 3553(a) factors favor

 denying compassionate release.




 1
   Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide. The Court is also not responsible for a hyperlink’s availability and f unctionality, and a f ailed
 hyperlink does not affect this Order.
Case 2:15-cr-00115-SPC-MRM Document 550 Filed 09/29/20 Page 2 of 4 PageID 10609




        A district court has “no inherent authority” to modify an already imposed

 imprisonment sentence. United States v. Diaz-Clark, 292 F.3d 1310, 1315, 1319 (11th

 Cir. 2002).   “The authority of a district court to modify an imprisonment sentence is

 narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.

 2010). A term of imprisonment may be modified only in certain circumstances. 18 U.S.C.

 § 3582(c). One circumstance is set forth in 18 U.S.C. § 3582(c)(1)(A)(i). That law states:

               the court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the defendant
               has fully exhausted all administrative rights to appeal a failure
               of the Bureau of Prisons to bring a motion on the defendant’s
               behalf or the lapse of 30 days from the receipt of such a
               request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment . . . after
               considering the factors set forth in section 3553(a) to the
               extent they are applicable, if it finds that [ ] extraordinary and
               compelling reasons warrant such a reduction...and that such
               a reduction is consistent with the applicable policy statements
               issued by the Sentencing Commission.

 18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

        After reviewing the parties’ arguments, record, and applicable law, the Court finds

 that Defendant fails to show extraordinary and compelling reasons to warrant

 compassionate release. A reduction under such instances must follow the United States

 Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A). Courts rely on

 U.S.S.G. § 1B1.13, which lists examples of extraordinary and compelling reasons:

 terminal illness, non-recoverable serious medical condition that substantially diminishes

 a defendant’s ability to provide self-care while incarcerated, advanced age, family

 circumstances, and other reasons the BOP Director determines. U.S.S.G. § 1B1.13, cmt.

 n.1.




                                               2
Case 2:15-cr-00115-SPC-MRM Document 550 Filed 09/29/20 Page 3 of 4 PageID 10610




        But none of the circumstances Defendant relies on here falls within the

 Commission’s policy statement.         Notably, Defendant’s emphysema and asthma

 conditions are nonstarters. Although Defendant’s BOP medical records support his claim

 of emphysema, they do not mention an asthma diagnosis. The records undercut any

 asthma allegation, as they show Defendant reporting earlier this year that he ran five

 miles per day and was “very healthy.” (Doc. 544-2 at 27). And this summer he reported

 shortness of breath only “during rigorous exercise.” (Doc. 544-2 at 9).

        The Court also takes very seriously Defendant’s failure to mention that he has

 contracted and recovered from the coronavirus. (Doc. 544-36, 40, 50). The omission is

 particularly troublesome as Defendant presents no basis for compassionate release other

 than being at high-risk should he contract COVID-19 in the future.

        Defendant also does not mention that the BOP and facility has ever been

 inadequate in caring for him. While infected with COVID-19, the prison quarantined,

 monitored, and nursed him to recovery. And Defendant’s medical records show that his

 health is otherwise well controlled, and there’s no reason to suspect any impediment to

 his ability to provide self-care while in prison. At bottom, other than the general existence

 of COVID-19, Defendant presents no extraordinary or compelling circumstance to warrant

 compassionate release.

        Even if Defendant made this threshold showing, the Court still denies his motion

 because he remains a danger to the public and the 18 U.S.C. § 3553(a) factors weigh

 against release.    See 18 U.S.C. § 3582(c)(1)(A); USSG §1B1.13.            Defendant was

 convicted of two serious drug felonies, one of which was punishable by a minimum

 mandatory ten years to life sentence. See 21 U.S.C. § 841(a)(1)(A). He was also “second




                                              3
Case 2:15-cr-00115-SPC-MRM Document 550 Filed 09/29/20 Page 4 of 4 PageID 10611




 in command” during the heroin conspiracy and linked to at least one firearm found in his

 bedroom along with heroin. (Doc. 427 at 17, 25).

        In addition, the § 3553(a) factors disfavor compassionate release. Defendant has

 not even served half of his 200-month sentence—he has more than nine years left. The

 200-month sentence reflects the seriousness of Defendant’s offenses and was a just

 punishment.    If the Court reduced his sentence to time served, it would diminish the

 impact on Defendant and lessen any deterrent effect. Finally, Defendant gives no insight

 to any rehabilitation he has achieved while imprisoned. Nor does he show what he would

 do if he released.

        Accordingly, it is now

        ORDERED:

        Defendant Javier Villar’s Motion for Compassionate Release (Doc. 542) is

 DENIED.

        DONE AND ORDERED in Fort Myers, Florida on this 29th day of September 2020.




 Copies:
 Counsel of Record




                                            4
